Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
Effective the 28th day of May 2008 the job title for Lawrence R. Dickerson was
changed from President and Chief Operating Officer to President and Chief
Executive Officer.
As a result of the change to Mr. Dickerson’s job title, the Company and
Mr. Dickerson wish to amend the Employment Agreement dated 15 December 2006
entered into between them.
The Employment Agreement is hereby amended in the following respects effective
as of the 28th day of May 2008:
(a) Article 1.2 is amended to reflect the Job Title of President and Chief
Executive Officer.
1.2 Position. Company shall employ Executive in the position of President and
Chief Executive Officer (“Job Title”). In such capacity, Executive will, as
reasonably requested by the Board of Directors/President of Company from time to
time, carry out the functions of his office and furnish his best advice,
information, judgment and knowledge with respect to the business of the Company
and its subsidiaries. During the term of his employment, Executive shall be
furnished with a private office and such other facilities and services as are
commensurate with his position with Company and adequate for the performance of
his duties under this Agreement.
(b) Article 1.4 is amended to reflect that Executive will act subject to the
direction of the Company’s Board of Directors or a Committee thereof. In
addition, participation by Executive as a member of a board of directors not
related to the Company in any way, or such similar participation, shall require
the consent of the Board of Directors or a Committee thereof.
1.4 Exclusivity of Employment. Executive agrees his position with the Company
will be his sole employment and he will use his best efforts to discharge his
duties and responsibilities in such capacity and to act subject to the direction
of the Board of Directors or a Committee thereof. Part-time activities that do
not interfere with Executive’s duties and responsibilities pursuant to this
Agreement shall not constitute employment. Participation by Executive as a
member of a board of directors not related to the Company in any way, or such
similar participation, shall require the consent of the Board of Directors or a
Committee thereof. During the Term of this Agreement, Executive shall not,
directly or knowingly indirectly, either as an Executive, officer, director, or
in any other individual or representative capacity, either for his own benefit
or the benefit of any other person or entity solicit, recruit, induce, entice,
encourage or in any way cause any employee of Company (or an affiliate) to
terminate his/her employment with Company (or such affiliate). This Article is
not intended to limit the ability of Executive to terminate the employment of
Company employees in the course and scope of his position with Company.

 



--------------------------------------------------------------------------------



 



(c) Article 3.1 is amended to reflect that Executive’s Base Salary is subject to
increases as the Board of Directors or a Committee thereof may, in its sole
discretion, from time to time determine.
3.1 Base Salary. During the Term, Executive shall receive an annual base salary
equal to $720,000 (“Base Salary”), subject to increases as the Board of
Directors or a Committee thereof may, in its sole discretion, from time to time
determine. Executive’s Base Salary shall be paid in equal installments in
accordance with Company’s standard practices and pay dates regarding payment of
compensation to executives and shall be subject to applicable withholding and
deductions.
(d) Article 5.1 is amended to reflect that notices to the Company should be
provided to the General Counsel and the Chairman of the Board of Directors.
5.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or three days after the date
mailed by United States registered or certified mail, return receipt requested,
or by a nationally known overnight courier, in either case postage prepaid and
addressed as follows: If to Company, to its General Counsel and its Chairman of
the Board of Directors at its corporate address of record. If to Executive, to
the most recent home address on file with Company, or to such other address as
either party may furnish to the other in writing in accordance herewith, except
that notices of changes of address shall be effective only upon receipt.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the 16th day of June 2008.

                  DIAMOND OFFSHORE MANAGEMENT COMPANY    
 
           
 
  By:   /s/ WILLIAM C. LONG    
 
           
 
  Name:   WILLIAM C. LONG    
 
  Title:   Senior Vice President, General Counsel and Secretary    

         
 
  EXECUTIVE:    
 
       
 
  /s/ Lawrence R. Dickerson    
 
       
 
  Lawrence R. Dickerson    

 